Citation Nr: 1117759	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO. 00-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, from May 1975 to April 1977, and from June 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Board notes that, pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in February 2006; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. See 38 C.F.R. § 20.704(d),(e).

This matter was the subject of Board remands dated in May 2006, August 2007 and September 2009. 


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in May 2010 for the purpose of adjudication of this claim for a TDIU, after being provided notice in March 2010 that failure to report for the examination could result in the denial of his claim.

2. The Veteran failed to report for the scheduled May 2010 VA examination. He was notified in a July 2010 supplemental statement of the case that his failure to report for the examination was a basis for denial of his claim, and in a January 2011 Appellant's Post-Remand Brief the Veteran's representative demonstrated actual knowledge that the Veteran failed to report for his scheduled VA examination.

3. The Veteran has not provided any reason or explanation for failing to report for his scheduled May 2010 VA examination, so that good cause is not shown for his failure to report for the examination.




CONCLUSION OF LAW

The criteria for denial of the Veteran's claim for a TDIU for failure to report for a VA examination without good cause are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that good cause is not shown for the Veteran's failure to report for a VA examination scheduled in connection with his claim for a TDIU. Accordingly, pursuant to 38 C.F.R. § 3.655, the Board will deny his claim for a TDIU.

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A November 2003 VCAA letter, issued to the Veteran prior to initial adjudication of the claim for a TDIU in March 2004, explained the evidence necessary to substantiate the claim for a TDIU. This letter also informed him of his and VA's respective duties for obtaining evidence.
 
In addition, in letters dated in June 2006, August 2007, and October 2009, VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim has been readjudicated since issuance of updated VCAA notices, most recently by a supplemental statement of the case issued in July 2010. Accordingly, the Board finds that any error in the timing of such notice is harmless, and that there is no evidence of prejudicial error in proceeding with final appellate consideration of the claim at this time. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, as was discussed in the Board's September 2009 remand of this matter, the most recent medical evidence on file is from July 2005, over 5 1/2 years ago, and the medical evidence that is of record is inconclusive as to the severity of the Veteran's service-connected bladder disorder, as it was noted in the July 2005 VA genitourinary examination report that the Veteran's genitourinary disability was "contributing a significant amount of disability" without any greater degree of specificity. 

Consequently, the Board requested in a September 2009 remand of this matter that updated records of treatment should be sought and the Veteran should be provided a new VA examination and opinion addressing the impact of his service-connected disabilities on his ability to obtain or maintain any form of gainful employment.

Accordingly, in October 2009, the RO, via the VA Appeals Management Center (AMC) in Washington D.C., sent the Veteran a letter requesting that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider, VA and non-VA, who had treated him for any service-connected disability since July 2005, so that the RO/AMC could obtain the treatment information. The Veteran was further advised that he could alternatively obtain the information himself and send it to the RO/AMC. 

The Veteran has neither provided the requested medical treatment evidence and information nor submitted a completed VA Form 21-4142 in response to the RO/AMC's October 2009 letter. Thus, the RO/AMC did not have sufficient information or means to identify and obtain the additional relevant medical treatment records that would be necessary to adjudicate the Veteran's TDIU claim on the merits.

Further, in March 2010, the RO/AMC advised the Veteran that it had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim. He was advised that when a claimant, without good cause, fails to repot for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied. Records from the VA Medical Center in Tampa, Florida, reflect that the Veteran was provided notice of genitourinary, spine and general medical VA examinations scheduled for May 2010, by a letter sent to his most recent address of record, but failed to report for those examinations. He was informed in a July 2010 supplemental statement of the case that the denial of his claim for a TDIU had been continued based in part on his failure to report for his scheduled VA examination.

The Board notes that the actions of the RO/AMC as described above are responsive to and in substantial compliance with the Board's September 2009 remand of this matter. Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed below, under the facts of this case, in which the Veteran without good cause failed to report for a scheduled VA examination in connection with a claim for increase, which is a matter other than an original compensation claim, 38 C.F.R. § 3.655 requires that the Veteran's claim be denied. Accordingly, under these facts, there is no further development,  notice or assistance that could result in substantiation of the Veteran's claim. Any remaining deficiency in notice or assistance can therefore constitute no more than harmless, non-prejudicial error.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The veteran's failure to respond to a October 2009 VA request for additional relevant medical evidence and information, and his failure to attend a scheduled May 2010 VA examination, constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in adjudication of his claim. Further, as will be discussed below, his failure to report for the May 2010 VA examination without a showing of good cause is by VA regulation the determinative basis for the disallowance of his claim. See 38 C.F.R. § 3.655.

Based on the foregoing, the Board finds that no further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim. 


Adjudication of the Claim

The Veteran seeks a TDIU, claiming that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran is service-connected for partial neurogenic loss of sensation of the bladder, rated as 40 percent disabling; a herniated lumbar disc with degenerative osteoarthritis of the lumbar spine, rated as 20 percent disabling; anal fistulotomy cryptotomies, rated as 10 percent disabling; and hemorrhoids, rated as 10 percent disabling. The combined schedular rating, after application of 38 C.F.R. § 4.25 (combined ratings table), is 60 percent.

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16. Moreover, even in cases where these schedular criteria are not met, an extraschedular TDIU may be awarded, for the reason that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. See 38 C.F.R. § 4.16(b).

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at part (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. At part (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, and that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board requested in a September 2009 remand of this matter that the Veteran be afforded a new VA examination and opinion addressing the impact of his service-connected disabilities on his ability to obtain or maintain any form of gainful employment. As was discussed in the Board's September 2009 remand of this matter, the medical evidence of record at that time was insufficient for adjudication of the claim. The most recent medical evidence on file was from July 2005, and the medical evidence that was of record was inconclusive as to the severity of the Veteran's service-connected bladder disorder, as it was noted on examination in May 2005 that the Veteran's genitourinary disability was "contributing a significant amount of disability" without any greater degree of specificity. Thus, entitlement to a TDIU could not "be established or confirmed without a current VA examination." See 38 C.F.R. § 3.655.

Pursuant to the Board's September 2009 remand, in March 2010, the RO/AMC advised the Veteran that it had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim. He was informed that the VA medical facility would notify him of the date, time, and place of the examination. He was advised that if he could not keep the appointment or wanted to be re-scheduled, he could contact the medical facility and the appointment notice as soon as possible. He was advised that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied. He was advised that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. See 38 C.F.R. § 3.655. 

Records from the VA Medical Center in Tampa, Florida, reflect that the Veteran was provided notice of scheduled genitourinary, spine and general medical VA examinations in May 2010, at his most recent address of record, but failed to report for those examinations. 

The Veteran was informed in a July 2010 supplemental statement of the case that the denial his claim for a TDIU had been continued based in part on his failure to report for his scheduled VA examination, and that evidence expected from this examination, which might have been material to the outcome of his claim, could not be considered. 38 C.F.R. § 3.655, pertaining to the consequences of failure to report for a VA examination, was set forth in the supplemental statement of the case.

In a January 2011 Appellant's Post-Remand Brief, the Veteran's representative noted specifically that the Veteran was scheduled for a VA examination in May 2010, and that the Veteran failed to report for the scheduled VA examination, demonstrating actual knowledge that the Veteran had failed to report for the scheduled examination.

Neither the Veteran nor his representative has provided any reason or explanation for the Veteran's failure to report for his May 2010 VA examination scheduled at the direction of the Board specifically for the purpose of adjudication of his claim for a TDIU. Accordingly, good cause for the Veteran's failure to report for the May 2010 VA examination is not shown and the claim is therefore to be adjudicated pursuant to 38 C.F.R. § 3.655 (Failure to Report for Department of Veterans Affairs Examination).

The Veteran's claim for a TDIU is a claim for a higher rate of disability compensation, or in the terminology of 38 C.F.R. § 3.655, a claim for increase, and also a claim other than an original compensation claim. Under the facts of this case, in which the Veteran failed to report, without any evidence of  good cause, for a scheduled VA examination in connection for a claim for increase, which is a matter other than an original compensation claim, 38 C.F.R. § 3.655 expressly provides that "the claim shall be denied."

Accordingly, the Board finds that a TDIU is not warranted. As there is no argument, evidence or other indication of good cause for failure to report for the May 2010 VA examination, the preponderance of the evidence is against the claim with respect to the determinative fact in this appeal, and the benefit of the doubt is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


